Citation Nr: 1821118	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a bilateral lower extremities disability.

2.  Entitlement to an earlier effective date, earlier than February 17, 2017, for the grant of service connection for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to December 1965.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional records that pertain to the issue on appeal were added to the claim folder after the issuance of the June 2014 Statement of the Case (SOC) addressing service connection for bilateral lower extremity disability.  Those records include, but are not limited to a May 2017 VA examination that diagnosed bilateral lower extremity radiculopathy.  A review of the file does not show that the Veteran has waived initial consideration of this evidence by the RO.  Therefore, a Supplemental Statement of the Case must be issued upon remand.  38 C.F.R. § 19.31.

The Board notes that clarification is also needed regarding the issue currently on appeal.  In the present case, the Veteran filed an application for benefits in December 2009 requesting service connection for bilateral lower extremity pain.  In a January 2010 letter, the RO confirmed the Veteran's claim for "bilateral lower extremities pain."  The subsequent July 2011 rating decision and the June 2014 SOC denied service connection for diabetic peripheral neuropathy.  However, the Veteran has submitted multiple statements, including his July 2014 Substantive Appeal, contending that the claimed bilateral lower extremity disability was not diabetic peripheral neuropathy but foot and leg pain caused by his service as a paratrooper.  In a July 2012 statement, the Veteran specifically stated that his foot and leg pain predated his diabetes and that he had lower extremity pain from nerves in his back damaged by degenerative disc disease.  

In a May 2017 rating decision the RO granted service connection for bilateral lower extremity radiculopathy, secondary to the Veteran's service-connected lumbar spine disability, with an effective date of February 17, 2017.  The Veteran filed a Notice of Disagreement (NOD) with that decision in September 2017, contending that the effective date of his bilateral lower extremity disability should be 2009.  No further action was taken by the RO.  Therefore, the Board finds that this issue must be remanded for a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Review the record and readjudicate the issue on appeal, giving due consideration to all the evidence associated with the file since the June 2014 SOC, the May 2017 rating decision that granted service connection for bilateral lower extremity radiculopathy and to the various Veteran's statements regarding the issues claimed in his December 2009 application for benefits.

2.  As to the issue of an earlier effective date for the grant of service connection for radiculopathy of the bilateral lower extremities, issue a SOC.  Thereafter, only return that issue to the Board if the Veteran perfects his appeal by filing a timely substantive appeal.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




